FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY WITH AUTHORISED CAPITAL CNPJ/MF nº 47.508.411/0001‐56 NIRE 35.300.089.901 EXTRACT FROM MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 25 TH OF OCTOBER 2012 1. DATE, TIME AND PLACE: On the 25 th of October, 2012, at 9:00 a.m., at the registered offices of Companhia Brasileira de Distribuição (the “ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman: Abilio dos Santos Diniz; Secretary: Julian Fonseca Peña Chediak. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to article 15 of the Company’s Charter. Thirteen (13) Board members were present, constituting the quorum required under article 15, paragraph 3 of the Company’s Charter. 4. AGENDA: ( i) analysis, discussion and approval of the Quarterly Financial Statements (ITR) of the Company regarding the period ended on the 30 th of September, 2012; (ii) discussion regarding payment of interim dividends; and (iii) discussion regarding the issuance of new shares within the Company’s stock option plan. 5. RESOLUTIONS: As the meeting was commenced, the Board members discussed the issues comprised in the agenda and approved the following resolutions: 5.1. The members of the Board of Directors approved, with no reservations, the Company’s Quarterly Financial Reports (ITR) regarding the 3 rd quarter of 2012, the Management Report and the Independent Auditors’ Report. The payment of interim dividends related to the third quarter of 2012 was approved, pursuant to the Company’s Dividend Distribution Policy, in the total amount of twenty seven million, nine hundred and forty one thousand, two hundred and fifty one Reais and eighteen cents (R$27,941,251.18), corresponding to eleven cents (R$0.11) per preferred share and ten cents (R$0.10) per ordinary share. The payment of dividends shall be made on November 23 rd , 2012. All shares in circulation on November 12 th , 2012 shall be entitled to the dividends. As of November 13 th , shares will be negotiated ex-dividends. 1 In view of the exercise of A4 Silver and Gold, A5 Silver and Gold and A6 Silver and Gold Series of Company’s Stock Option Plan approved by the General Shareholders Meeting held on the 20 th of December 2006 (the “ Plan ”), the Board of Directors approved the Company’s capital increase, within the authorized capital increase set forth in Article 6 of the Company’s Charter, in the amount of five million, seven hundred and seventy six thousand, three hundred and thirty four Reais and fifty cents (
